 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM HOUSTON,                                    No. 2:18-cv-1271-KJM-EFB P
12                        Plaintiff,
13           v.                                           ORDER REQUESTING CONFIDENTIAL
                                                          SETTLEMENT STATEMENTS FOR
14    BAKER,                                              PRISONER SETTLEMENT PROGRAM AND
                                                          DENYING PLAINTIFF’S MOTION FOR
15                        Defendant.                      “MANDATORY PHONE ACCESS”
16

17          The parties to this action shall each, no later than thirty (30) days from the date of the

18   order, submit confidential statements as described below. The confidential statements shall not

19   be served on the opposing party or filed with the court, but instead, delivered by mail, fax, email

20   or personal delivery to the court’s Alternative Dispute Resolution (ADR) division at the address,

21   fax number or email address below and marked “Confidential.” Such statements shall be limited

22   to five (5) pages and shall include the following:

23                1. The party’s assessment of whether the instant action is of the type that would

24                   benefit from a settlement proceeding;

25                2. The party’s assessment of what factors, if any, will prevent settlement of this

26                   matter prior to trial; and

27                3. Any additional information the court may find useful in determining whether to set

28                   this matter for a settlement conference.
                                                          1
 1           Should the court determine that this action is appropriate for referral to the Prisoner
 2   Settlement Program, it will set this matter for settlement conference before a magistrate judge or
 3   district judge. If not, the court will direct the parties to file pretrial statements.
 4           Further, the court declines to interfere with the day-today operation of the prison where
 5   plaintiff is confined; therefore, plaintiff’s motion for “mandatory phone access” (ECF No. 48) is
 6   denied. See Turner v. Safley, 482 U.S. 78, 84-86 (1987); Wright v. Rushen, 642 F.2d 1129, 1132
 7   (9th Cir. 1981) (courts should avoid enmeshing themselves in minutiae of prison operations in
 8   name of constitution).
 9           IT IS SO ORDERED.
10   DATED: March 5, 2020.
11

12

13

14

15
     cc:     ADR Division, Attention: Sujean Park
16           US District Court
             501 I Street, Suite 4-200
17           Sacramento, CA 95814
             Fax: (916) 491-3912
18           email: spark@caed.uscourts.gov

19

20

21

22

23

24

25

26

27

28
                                                           2
